Citation Nr: 1633032	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-46 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than September 18, 2012, for an award of a 70 percent rating for depressive disorder.

2. Entitlement to a total rating by reason of individual unemployability due to service-connected disability (TDIU) beginning September 18, 2012.

3. Entitlement to a TDIU prior to September 18, 2012.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1992 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2013, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

In September 2013, the Board denied entitlement to a TDIU and remanded a claim for entitlement to an effective date earlier than September 18, 2012, for an award of a 70 percent rating for depressive disorder.

In February 2014, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's decision and remanded the issue of entitlement to a TDIU to the Board.

In March 2014, the Veteran was sent a letter to her most recent address and was notified that the VLJ who conducted her Travel Board hearing is no longer employed by the Board.  She was given an opportunity to request another Board hearing, and informed that if she did not respond within 30 days of the letter, the Board would assume that she did not want another hearing and would proceed accordingly.  It appears that the letter was not delivered.  Nevertheless, appellant has appointed an attorney, and no additional hearing request has been made so the Board will proceed.  This was noted in a prior remand and there remains no request for a new hearing.

In June 2014, the Board remanded the appeal for further development consistent with the Joint Motion.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an effective date earlier than September 18, 2012, for an award of a 70 percent rating for depressive disorder and entitlement to a TDIU prior to September 18, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether, beginning September 18, 2012, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected depressive disorder.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, beginning September 18, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a total disability evaluation based upon her service-connected depressive disorder.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating at 70 percent or higher.  38 C.F.R. § 4.16.  Here, the Veteran's single service-connected disability is depressive disorder, which has been evaluated as 70 percent disabling since September 18, 2012.  The Veteran has therefore met the threshold schedular requirement beginning September 18, 2012.  For reasons discussed below, the Board finds that a TDIU is warranted from this date.

In October 2012, a VA examiner noted that the Veteran reported that "everything" was the "worst possible severity," that she was sleeping only one hour per night, that she reported that her depression was a 10/10, that she has chronic thoughts suggesting suicidal ideation.  The examiner added, however, that she also endorsed other symptoms including bizarre suggestions that were asked to check for symptom exaggeration.  Following a review of the claims file, the examiner noted that Veteran had not worked or pursued further employment since her last examination in December 2011, that she was homeless, and that the state had taken her children from her as of May 2012.  The examiner indicated that the Veteran's disorder was characterized by depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances or motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  She described her occupational and social impairment as resulting in reduced reliability and productivity.  Although the examiner stated that the Veteran's only diagnosed mental disorder was depression, she later noted that the Veteran exhibited increased impulsivity, dramatic presentation, lability and chronic chaotic situations that were likely related to a non-service connected personality disorder.   The examiner summarized the Veteran's overall symptoms as involving continued difficulty with motivation and getting out of bed, depressed mood, sleep impairment and chronic passive suicidal ideation. 

In November 2013, the Veteran reported that she was scheduled to be admitted to an in-patient psychiatric unit.  VA treatment records show that a few days later she was offered inpatient admission at a VA Hospital in Madison, Wisconsin but declined.

In March 2014, the Veteran reported that she had been hospitalized for three days for suicidal ideation.  VA treatment records confirm that she was admitted to a VA Medical Center following reports of increasing suicidal ideation with auditory hallucinations.

In October 2015, the Veteran was again admitted for inpatient treatment for suicidal ideation and paranoia where she remained for approximately six weeks.

In July 2016, the representative submitted a private medical evaluation dated from June 2016.  There, after reviewing the Veteran's medical records and interviewing the Veteran, an M.D. concluded that the Veteran's depression and posttraumatic stress disorder (PTSD) resulted in profound social and occupational impairment.  Regarding depression, it resulted in depressed mood the vast majority of days, significant anhedonia, periods of significant insomnia, agitation, irritability, anger, fatigue, feelings of worthlessness, loss of focus and concentration, indecisiveness, and intermittent suicidal ideation.  The examiner opined that these severe and pervasive symptoms caused her to struggle with the most basic day-to-day aspects of functioning including maintaining her wellbeing and taking care of her children, maintaining reasonable interpersonal relationships.  It also resulted in multiple failures in occupational settings and a complete incapacity to function in a reasonable and appropriate fashion for any length of time.  While the examiner acknowledged that the Veteran had non-service connected diagnoses of PTSD and personality disorder, he determined that it was not possible to separate the symptoms attributable to depressive disorder from those related to other non-service connected disorders.  Overall, he concluded, the severity of her mental illness made it impossible for her to earn a living.

In July 2016, the representative also submitted annual earnings statements from the Social Security Administration suggesting that she had earned no income in the years 2012, 2013, and 2014.

In light of the above, the Board finds that a TDIU is warranted from September 18, 2012.  While the October 2012 VA examiner indicated that there may have been some suggestion of symptom exaggeration, there is other credible evidence of very severe symptomatology including chronic suicidal ideation and auditory hallucinations resulting in multiple inpatient admissions to mental health facilities.  Moreover, she does not appear to have been gainfully employed for any extended period of time and she has been determined to be unfit to care for her children.  While the October 2012 examiner suggested that symptoms of impulsivity, dramatic presentation, lability and chronic chaotic situation were likely related to a non-service connected personality disorder, the June 2016 private examiner, an M.D. who reviewed the Veteran's medical records, provided a thorough and accurate review of the Veteran's medical history and evaluated the Veteran, opined that it was not possible to differentiate these symptoms.  The Board finds this opinion is entitled to at least as much probative weight as that of the October 2012 examiner.  The Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Hence, here, the Board finds that the evidence is at least evenly balanced as to whether the symptoms described above - symptoms that are severe enough to prevent substantially gainful employment - are attributable to her service-connected depression.  As the reasonable doubt created by the evidence being at least in equipoise must be resolved in favor of the Veteran, entitlement to a TDIU beginning September 18, 2012 is warranted.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 531 ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to a TDIU from September 18, 2012 is granted, subject to the regulations governing payment of monetary awards.


REMAND

In July 2016 correspondence, the Veteran, through her representative, contends that the appeal as to an earlier effective date for a 70 percent rating for depressive disorder has been pending since an initial January 2005 claim for service connection for depression.  In essence, the representative argues that because new and material evidence was submitted within the appeal period following each rating decision addressing service-connected depression, the Veteran may be entitled to a higher rating as early as January 18, 2005, the effective date for the initial grant of service connection.  The Board agrees.

New and material evidence received prior to the expiration of the appeal period following a rating decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  Here, following a July 2008 rating decision that granted service connection for depression, in April 2009, the Veteran submitted a private treatment record from a social worker who indicated that the Veteran exhibited severe symptoms preventing her from being gainfully employed, flat affect, increased anxiety and paranoid thinking, inability to form and maintain effective interpersonal relationships, and anger.

Likewise, after a September 2009 rating decision subsequently denied an evaluation in excess of 50 percent, in October 2009, Rockford VA mental health treatment records from May 2009 to October 2009 were received which indicated that the Veteran exhibited symptoms of suicidal ideation, that she made verbal threats to staff in a family services department, and that her children were removed from her custody and placed into foster care.  In October 2009, she also submitted a statement from her therapist noting that she continued to present with symptoms of depression and anxiety, poor daily hygiene, poor focus and concentration, and frequent verbal aggression.  The correspondence also noted that the Veteran was recently arrested for destruction of property and that her relationships frequently end in verbal altercations and physical threats.

Thereafter, no rating decision was issued until March 2012 where depression was again continued as 50 percent disabling.  Following an October 2012 VA mental health examination, an October 2012 rating decision increased her evaluation to 70 percent, effective from September 18, 2012.  The Veteran timely appealed in November 2012, claiming that a 70 percent rating was warranted well before September 2012.

Hence, the Board finds that because the appellant submitted pertinent new evidence showing severe symptoms associated with her depression within the appeal period following each rating decision, the present appeal relates back to the date of the initial grant of service connection.  38 C.F.R. § 3.156(b).  In other words, the Veteran may be entitled to a higher rating for depression as early as January 18, 2005.  It is asserted that the AOJ/RO should reconsider the earlier decisions in view of the submission of the above issues pursuant to the provisions of 38 C.F.R. § 3.156.

Significantly, however, an April 2015 statement of the case issued in connection with the present appeal characterized the appeal as arising from a September 2012 claim and did not consider as evidence any records dated prior to March 2012.  The Board regrets any confusion and delay this may have caused the Veteran and her representative but finds that, here, a corrective supplemental statement of the case must be issued.  38 C.F.R. § 19.31(b)(2) (requiring the issuance of a supplemental statement of the case where a material defect is discovered in a prior statement of the case).  Due process requires initial review by the AOJ/RO.

The issue of entitlement to a TDIU prior to September 18, 2012 is intertwined with the issue of entitlement to an effective date earlier than September 18, 2012, for an award of a 70 percent rating for depressive disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the appellant and her representative a supplemental statement of the case addressing the issues of entitlement to an effective date earlier than September 18, 2012, for the award of a 70 percent rating for depressive disorder, and entitlement to a TDIU prior to September 18, 2012 in accordance with the procedural history as outlined above concerning records submitted within one year of prior ratings.  The Veteran and her attorney should be provided with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


